The plaintiffs in error, hereinafter called defendants, were convicted in the superior court of Okmulgee county on a charge of open and notorious adultery, and were each sentenced to pay a fine of $250.
The record discloses that the defendant George East had been divorced from a former wife, and that the defendant Myrtle East (formerly Myrtle Ross) had been divorced from a former husband, and at the time of the trial had intermarried, and were living together as husband *Page 431 
and wife. Prior to their marriage, and within the period of six months within which divorced persons are forbidden to marry, they were guilty of the offense charged in the information in this case. During the course of the trial every rule of evidence involved, as well as all the rules for orderly procedure in the trial of a case, were violated; the honors between the assistant county attorney, who conducted the case for the state, counsel for defendant, and the trial judge being about equal. The evidence in the record, including that of defendants, however, clearly establishes their guilt, and the numerous errors have not deprived defendants of any substantial right, nor caused any miscarriage of justice, and do not require a reversal. Section 2822, Comp. Stat. 1921.
Since, however, the defendants have married, and were husband and wife at the time of the trial, substantial justice will be done by reducing the fine of the defendant George East to the sum of $100 and the fine of the defendant Myrtle East to the sum of $50, and, as so modified, the judgment is affirmed.
DOYLE, P.J., and DAVENPORT, J., concur.